REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, applicant has sufficiently defined and claimed a method for controlling an attitude of a payload, whereby the prior art does not teach or suggest the one or more motion characteristics of the carrier is measured by a second sensor disposed on a coupling structure that connects a damping element to a first frame of the carrier, the damping element coupling a movable object to the first frame via the coupling structure and the carrier including a second frame rotatably coupled to the payload; and in response to the payload rotating around the carrier, the one or more motion characteristics of the payload are different from the one or more motion characteristics of the carrier, in combination with all other limitations set forth in the claim.
Regarding claim 11, applicant has sufficiently defined and claimed an apparatus for controlling an attitude of a payload, whereby the prior art does not teach or suggest the one or more motion characteristics of the carrier is measured by a second sensor disposed on a coupling structure that connects a damping element to a first frame of the carrier, the damping element coupling a movable object to the first frame via the coupling structure and the carrier including a second frame rotatably coupled to the payload; and in response to the payload rotating around the carrier, the one or more motion characteristics of the payload are different from the one or more characteristics of the carrier, in combination with all other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852


/MINH Q PHAN/Primary Examiner, Art Unit 2852